Citation Nr: 0314760	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  97-13 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1970 to October 
1972.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought on 
appeal.

The matter was previously before the Board in February 2000, 
at which time, the Board denied the appeal on the basis that 
PTSD was not attributable to the veteran's military service 
or to any verified or verifiable in-service stressor.  The 
veteran appealed his claim to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2001 Order, 
the Court vacated the February 2000 decision and remanded the 
matter to the Board for further development and adjudication 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).

Pursuant to a February 2002 Board decision, the veteran's 
claim was again denied on the same basis.  The veteran 
appealed his claim to the Court for the second time. In a 
November 2002 Court Order, the February 2002 decision was 
vacated and remanded to the Board.  In the November 2002 
Joint Motion for Remand and to Stay Proceedings, the parties 
agreed that a remand was required in order to provide 
adequate notice to the veteran of the information and 
evidence necessary to substantiate his claim in accordance 
with new court precedent pertaining to the VCAA.


REMAND

As set forth in the Introduction above, this case must be 
remanded for further action pursuant to the Court's November 
2002 Order.  In addition, it is observed that in May 2003, 
the Board received additional evidence submitted by the 
veteran's representative.  In the cover letter accompanying 
that submission, the veteran's representative specifically 
indicated "we will not waive consideration of the evidence 
by the Regional Office in the first instance."  Therefore, 
the matter must also be remanded for the RO to review the 
additional evidence, i.e. VA outpatient treatment records 
dated in May 2003, and adjudicate the claim considering that 
evidence, as well as evidence previously of record.

Finally, the Board notes that in a July 1999 VA Form 21-4138, 
Statement in Support of Claim, the veteran indicated that he 
was a recipient of Social Security Disability.  It appears 
these records may be relevant to the claim on appeal and 
should be obtained.  

Under the circumstances described above, this case is 
REMANDED for the following:

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the veteran of the 
applicable provisions of VCAA, including what 
evidence is needed to support the claim, what 
evidence VA will develop, and what evidence the 
veteran must furnish. 

2.  The RO must request all records from the Social 
Security Administration pertaining to the award of 
disability benefits and any underlying treatment 
records utilized in reaching that determination.

3.  The RO should review VA outpatient 
treatment records dated in May 2003 
submitted by the veteran.  The RO should 
perform any additional development as 
indicated. 

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The veteran 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


